DOUGLAS, Judge
(dissenting).
The majority reverses because the trial court refused to grant a continuance.
Appellant received a copy of the extradition papers at approximately 10:45 a. m., June 30, 1975. Appellant requested a continuance to examine the papers. The trial court recessed the extradition proceeding until approximately 1:30 p. m., June 30, 1975.
Appellant’s attorney testified that he knew that the extradition papers were available for his inspection in the sheriff’s office on June 27, 1975.
Appellant has made no showing that he was injured by the refusal of the trial court to delay the proceedings. A similar question was presented in Ex parte Landers, 366 S.W.2d 567 (Tex.Cr.App.1963). In Landers, this Court wrote:
“The claimed abuse of discretion on the part of the trial court in overruling appellant’s motion for continuance is not sustained. The record shows that the Executive Warrant, Requisition and supporting documents demanded by appellant and his counsel were furnished before the hearing began.1 The record does not show that a prior demand was made, and there is no showing of injury.”
In the instant case appellant did not contend at the extradition hearing or on appeal that he was injured by the refusal of the trial court to grant a continuance. He does not now contend that he has found some error in the executive warrant or supporting papers that would have assisted him if he had been given more time. Absent a showing of harm, the judgment should be affirmed.

. An examination of the records on file in this Court in Ex parte Landers, supra, indicates that the extradition papers were served on Landers five minutes before the scheduled time for the extradition hearing.